TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00709-CV



                                  Marcia E. Alvarez, Appellant

                                                 v.

                                  Victor M. Alvarez, Appellees


   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
         NO. 15-D-115, HONORABLE JACK H. ROBINSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On November 20, 2015, this Court sent notice to appellant that the clerk’s record and

reporter’s record were due in this Court on November 16, 2015, and that notice was received from

the district clerk that no payment had been received or arrangements made for payment for the

clerk’s record. This Court requested that appellant make arrangements for the record and submit a

status report. Appellant was notified that her appeal would be dismissed for want of prosecution if

she did respond to this Court by November 30, 2015. To date, appellant has not responded to the

Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Prosecution

Filed: December 11, 2015




                                             2